Relator is confined in the penitentiary under a judgment of the District Court of Wichita County condemning him to the penitentiary for five years upon a conviction for the offense of robbery. He seems to think he has been deprived of some rights under the provisions of Art. 865a Vernon's C. C. P. (Art. 775, 1925 Revision), relating to indeterminate sentences, and presents his application to this Court praying for a writ of habeas corpus.
The minimum punishment for the offense of robbery is confinement in the penitentiary for five years. Relator was *Page 256 
awarded the lowest penalty, hence the indeterminate sentence law has no application.
The writ is denied.
Writ denied.